Name: Commission Regulation (EC) No 2383/96 of 13 December 1996 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: wood industry;  tariff policy;  economic analysis
 Date Published: nan

 Avis juridique important|31996R2383Commission Regulation (EC) No 2383/96 of 13 December 1996 concerning the classification of certain goods in the combined nomenclature Official Journal L 326 , 17/12/1996 P. 0001 - 0002COMMISSION REGULATION (EC) No 2383/96 of 13 December 1996 concerning the classification of certain goods in the combined nomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2658/87 (1) of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Commission Regulation (EC) No 1734/96 (2), and in particular Article 9 thereof,Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation;Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and those rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods;Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3;Whereas Commission Regulation (EC) No 3009/95 of 22 December 1995 amending Annex I to Council Regulation (EEC) No 2658/87 (3), took account, with effect from 1 January 1996, of the changes in the Harmonized System nomenclature pursuant to the recommendation of 6 July 1993 of the Customs Cooperation Council;Whereas it is necessary to amend those classification regulations which are still of practical significance and to adapt them to the changes appearing in Regulation (EC) No 3009/95; whereas item 2 of the Annex to Commission Regulation (EEC) No 442/91 (4) is thereby affected; whereas this item 2 ceased to be applicable on 31 December 1995;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Tariff and Statistical Nomenclature Section of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table.Article 2 Item 2 of the Annex to Commission Regulation (EEC) No 442/91 of 25 February 1991 is hereby replaced by the item in the Annex to the present Regulation.Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 December 1996.For the CommissionMario MONTIMember of the Commission(1) OJ No L 256, 7. 9. 1987, p. 1.(2) OJ No L 238, 19. 9. 1996, p. 1.(3) OJ No L 319, 30. 12. 1995, p. 1.(4) OJ No L 52, 27. 2. 1991, p. 11.ANNEX >TABLE>>REFERENCE TO A FILM>